UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 30, 2015 GREAT PLAINS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51872 87-0645394 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4th Rd., Wildwood, FL (Address of principal executive offices) (Zip Code) (352) 561-8182 Registrant’s telephone number, including area code Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02.Termination of a Material Definitive Agreement. On March 30, 2015, Great Plains Holdings, Inc. (the “Company”), through its wholly owned subsidiary, Ashland Holdings, LLC (“Ashland”), mutually agreed with Paul J. Goodart and Elizabeth M. Goodart Charitable Trust #1 and Trust #2, an unrelated party (the “Seller”), to terminate the previously reported agreement dated March 7, 2015 entered into between Ashland and the Seller (the “Agreement”). The Agreement related to the purchase by the Company of the residential mobile home park located at 9696 St. Clair Road, Haines City, FL 33844 (the “Property”). No termination fees were incurred by the Company and the Company was refunded its $5,000 deposit under the Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT PLAINS HOLDINGS, INC. Date:April 3, 2015 By:/s/ Kent Campbell Name:Kent Campbell Title:Chief Executive Officer
